


110 HR 1586 IH: Death Tax Repeal Act of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1586
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal Act of
			 2007.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
